DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1, 3-6, 8-9, 11, 18-19, 43, 45-53 and 55 are currently pending
	Claims 2, 7, 10, 12-17, 20-42, 44 and 54 stand canceled
	 
Reply to Arguments
3.	Applicant’s arguments with respect to claims 1, 3-6, 8-9, 11, 18-19, 43, 45-53 and 55, have been considered but are found unpersuasive.
(i)	Note:
Examiner identifies an error in the DAV file wrapper, of the filed version of the Office action on merits dated 04/07/2022, where the inventor name Markiewicz may have been automatically corrected during posting of the OC, and which should instead read Karczewicz.
(ii)	Applicants allege: 
“Application No. 16/965,510 The Abstract of Tsukuba recites, emphasis added, "derives different context indexes with respect to each transform coefficient in a pixel domain, obtained through a transform skip or a transform/quantization bypass, and each transform coefficient which is obtained for each frequency component through frequency transform." 
Thus, Tsukuba rather explicitly teaches determining the context coding model for a case where the transform skip or bypass is NOT performed. See also, claim 18, as well as paras 23, 33, 42, and 54 of Tsukuba.” 
To (ii), Examiner rebuts against unilateral interpretation of the Abstract, claim 18 by indicating that according to claim 18 [Tsukuba], the transform skip is applied inversely at decoder according to the transform skip method applied to the target pixels in spatial domain, thus predicted and where according to the specification content, further mapped at claims in detail, the transform_skip_flag is signaled by encoder to decoder, and according to the pixel position, a context index ctxIdx, is generated at Fig.34, where the transform skip is applied at residual level e.g., thus including the differential between the original block and the predicted block being reconstructed at the prediction loop, in the first instance of prediction. 
However, Applicants define and admit to an identical application of the transform skip mode to the residual image within the published application of the instant case, where at least as expressly described at Par.[0129] and Par. [0213]-clause 8, [0214]-[0219]-clause 11, thus clearly defining contrary to the alleged rationale formulated against Karczewicz and Tsukuba as below mapped with explanatory detail to the argument in chief to claim 1;
Re Claim 1. (Currently Amended) Karczewicz discloses, a data encoding method (a data encoder in Fig.2 Par.[0135], [0136]) comprising: 
encoding an ordered array of data values representing an image region, the ordered array including data representing a data value magnitude and data representing a data value sign (encoding the residual array blocks of data at comparator 50 in Fig.2, where the residual data block array is represented by a magnitude and a sign of the transform coefficients to be encoded, Par.[0006], [0025]-[0027]); 
predicting, by circuitry for a set of data values comprising at least some of the data values, a respective data value sign from a property of one or more other data values in the ordered array (coding the sign of the coefficients, Abstract, Fig.9, 11, Par.[0006], or predicting the sign value “-“ or “+” from the data value parity e.g., the sum of magnitudes and the parity data for sign representation being “odd” or “even” for “-“ or “+”  respectively, Par.[0025]-[0027],[0113],[0117]) at predetermined locations in the image region (at predetermined regions of the image partitioned in tile and slices as portions of the video picture, Par.[0004], [0042], [0049]) and 
encoding the data value sign for the set of data values in dependence upon the respective predicted value (encoding at element 20 in Fig.1, or 30 in Fig.2 and  Par.[0031] the predicted data sign values as resulted from dependency on the determined parity used for coding the video data and the sign, Fig.8, Par.[0013], [0019] e.g., coding the sign information of the video data, Par.[0035]), 
wherein the encoding step includes context adaptive encoding in which the context depends upon the predicted data value sign only when the encoding step is performed in a transform skip mode (the encoding steps including, applying skip  Par.[0068] and “Residual Coding Syntax” syntax table by enabling the transform skip of a flag signaling, transform_skip_enabled_flag determining the context model based on the sign of the predicted data value, i.e., the signs of the neighboring pixel reconstructed values, xi, of the function fo, Par.[0105]-[0106], [0109]-[0110], while the transform skip mode is enabled and applied to the predicted reference picture, Par.[0115]-[0116]). 
Therefore the context mode coding decision is based on the transform skip mode determined by the sign of the previously decoded neighboring pixel values, which in view of the ordinary skilled would obviate before the effective filing date of the invention the claimed limitations reciting; “context adaptive encoding in which the context depends upon the predicted data value sign…” as being cited from Karczewicz 
at Par.[0115], 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, “when the encoding step is performed in a transform skip mode.”, while in transform skip mode,
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 where the neighboring transform units could be the reference picture, e.g., the predicted data value claimed, and further using the sign of the first coded/predicted neighboring transform unit, Par.[0116],
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 , to determine the context modeling based on the sign information of the predicted data value . 
Based on the above cited evidentiary probe the above inference would have been predictable in view of the claimed matter.
However, the art to Tsukuba, explicitly teaches, wherein the encoding step includes context adaptive encoding (encoding a context adaptive model and signaling an index for the transform context, ctxIdx at unit 124a,-124b in Fig.18) in which the context depends upon the predicted data value sign (where the context is based on the data sign value, in Fig.8b 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) only when the encoding step is performed in a transform skip mode (at an encoder, setting a transform skip flag, as input to unit 124a, depicted at least in Fig.18 as highlighted, 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
along with the prediction type, where the transform skip flag is processed at unit 124d, and outputted as context index, ctxIdx, at unit 124b, or as further represented at unit 228 and based on the coefficient sign flag, coeff_sign_flag from unit 225, for sign and generating a context modeling index ctxIdx at block 227 of Fig.52 and code at Fig.53, 55, Par.[0745]-[0779], [0781], and determining the transform_skip_flag==1, in Fig.19, as applied to the predicted residual per code syntax at Fig.19a 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, also in Figs.20-21, along with the coeff_sign_flag and Fig.58 Par.[0115],[0782], [0782] or as performed at the decoder site or at the prediction loop of an encoder, a method of determining a decoding context modeling index, ctxIdx at block 125a, from a transform_skip_flag and a coefficient sign flag coeff_sign_flag of a predicted data value at block 125b, at the decoding loop of a coding device, in Figs.43, determining the sign data from syntax in the coded data Par.[0435]-[0442] or Fig.46 Par.[0480]-[0481], the process expressly teaching the exclusive application of the either transform_skip_flag==1, for ctxIdx index being “0”, OR, the transform/quantization_bypaass_flag==1 being applied otherwise per Fig.34 below reproduced with highlights

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

identifying the claimed transform_skip_flag according with its intended index which shall be interpreted as above rebutted, contrary to the analysis provided in the Pg.3 of Remarks). 
(iii)	No amendment to claims has been presented on the 07/07/2022.
(iv)	Complying with Applicant’s request presented in Remarks at Pg.4 and in lieu of reducing the prosecution, Examiner initiated a phone call to Applicant’s representatives with a message to clarify specific claim matter, which remained unanswered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 3-6, 8-9, 11, 18-19, 43, 45-53 and 55 are rejected under 35 U.S.C. 103 as being obvious over  Karczewicz (hereinafter Karczewicz) (US 2017/0142448) in view of Takeshi Tsukuba et al., (hereinafter Tsukuba) (US 2015/0181237).
Re Claim 1. (Currently Amended) Karczewicz discloses, a data encoding method (a data encoder in Fig.2 Par.[0135], [0136]) comprising: 
encoding an (encoding the residual array blocks of data at comparator 50 in Fig.2, where the residual data block array is represented by a magnitude and a sign of the transform coefficients to be encoded, Par.[0006], [0025]-[0027]); 
predicting, by circuitry for a set of data values comprising at least some of the data values, a respective data value sign from a property of one or more other data values in the (coding the sign of the coefficients, Abstract, Fig.9, 11, Par.[0006], or predicting the sign value “-“ or “+” from the data value parity e.g., the sum of magnitudes and the parity data for sign representation being “odd” or “even” for “-“ or “+”  respectively, Par.[0025]-[0027],[0113],[0117]) at predetermined locations in the image region (at predetermined regions of the image partitioned in tile and slices as portions of the video picture, Par.[0004], [0042], [0049]) and 
encoding the data value sign for the set of data values in dependence upon the respective predicted value (encoding at element 20 in Fig.1, or 30 in Fig.2 and  Par.[0031] the predicted data sign values as resulted from dependency on the determined parity used for coding the video data and the sign, Fig.8, Par.[0013], [0019] e.g., coding the sign information of the video data, Par.[0035]), 
wherein the encoding step includes context adaptive encoding in which the context depends upon the predicted data value sign only when the encoding step is performed in a transform skip mode (the encoding steps including, applying skip  Par.[0068] and “Residual Coding Syntax” syntax table by enabling the transform skip of a flag signaling, transform_skip_enabled_flag determining the context model based on the sign of the predicted data value, i.e., the signs of the neighboring pixel reconstructed values, xi, of the function fo, Par.[0105]-[0106], [0109]-[0110], while the transform skip mode is enabled and applied to the predicted reference picture, Par.[0115]-[0116]). 
Therefore the context mode coding decision is based on the transform skip mode determined by the sign of the previously decoded neighboring pixel values, which in view of the ordinary skilled would obviate before the effective filing date of the invention the claimed limitations reciting; “context adaptive encoding in which the context depends upon the predicted data value sign…” as being cited from Karczewicz 
at Par.[0115], 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, “when the encoding step is performed in a transform skip mode.”, while in transform skip mode,
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 where the neighboring transform units could be the reference picture, e.g., the predicted data value claimed, and further using the sign of the first coded/predicted neighboring transform unit, Par.[0116],
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 , to determine the context modeling based on the sign information of the predicted data value . 
Based on the above cited evidentiary probe the above inference would have been predictable in view of the claimed matter.
However, the art to Tsukuba, explicitly teaches, wherein the encoding step includes context adaptive encoding (encoding a context adaptive model and signaling an index for the transform context, ctxIdx at unit 124a,-124b in Fig.18) in which the context depends upon the predicted data value sign (where the context is based on the data sign value, in Fig.8b 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
) only when the encoding step is performed in a transform skip mode (at an encoder, setting a transform skip flag, as input to unit 124a, depicted at least in Fig.18 as highlighted, 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
along with the prediction type, where the transform skip flag is processed at unit 124d, and outputted as context index, ctxIdx, at unit 124b, or as further represented at unit 228 and based on the coefficient sign flag, coeff_sign_flag from unit 225, for sign and generating a context modeling index ctxIdx at block 227 of Fig.52 and code at Fig.53, 55, Par.[0745]-[0779], [0781], and determining the transform_skip_flag==1, in Fig.19, as applied to the predicted residual per code syntax at Fig.19a 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, also in Figs.20-21, along with the coeff_sign_flag and Fig.58 Par.[0115],[0782], [0782] or as performed at the decoder site or at the prediction loop of an encoder, a method of determining a decoding context modeling index, ctxIdx at block 125a, from a transform_skip_flag and a coefficient sign flag coeff_sign_flag of a predicted data value at block 125b, at the decoding loop of a coding device, in Figs.43, determining the sign data from syntax in the coded data Par.[0435]-[0442] or Fig.46 Par.[0480]-[0481], the process expressly teaching the exclusive application of the either transform_skip_flag==1, for ctxIdx index being “0”, OR, the transform/quantization_bypaass_flag==1 being applied otherwise per Fig.34 below reproduced with highlights

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

identifying the claimed transform_skip_flag according with its intended index which shall be interpreted as above rebutted, contrary to the analysis provided in the Pg.3 of Remarks). 
  In consideration to the common method of determining the context coding model based on the transform skip mode being enabled and the sign of the predicted pixel data values taught by both Karczewicz and Tsukuba, the ordinary skilled in the art would have found obvious to additionally consider the method explicitly described in Tsukuba to the implicit findings in Karczewicz to conclude that the combination would be deemed predictable in terms of the claimed limitation.

Claim 2. (Canceled)  

Re Claim 3. (Previously Presented) Karczewicz and Tsukuba, the method according to claim 1, 
Karczewicz teaches, wherein the property of one or more other data values comprises the sign of the one or more other data values (where the data value property comprises the sign of other data values determined by the probability of the CABAC context models of the previous bins, Par.[0060]-[0063], [0065]).  

Re Claim 4. (Previously Presented) Karczewicz and Tsukuba, the method according to claim 1, 
Karczewicz teaches, wherein the property of one or more other data values comprises the magnitude of the one or more other data values (where the data value property comprises the encoded magnitude of other data values e.g., of luma/chroma, neighboring information, Par.[0063]) determined by the probability of the CABAC context models of the previous bins, Par.[0060]-[0063], [0065]).  

Re Claim 5. (Previously Presented) Karczewicz and Tsukuba, the method according to claim 1, 
Karczewicz teaches, wherein for each data value of the set of data values, the one or more other data values from which that data value is predicted are at predetermined relative positions to that data value in the array of data values (the CABAC data value is predicted from other data being at a predetermined distance i.e., the bin position in the syntax element of data value within the array of the block, Par.[0063], [0065]).  

Re Claim 6. (Previously Presented) Karczewicz and Tsukuba, the method according to claim 5, 
Karczewicz teaches, wherein for each data value of the set of data values, the relative positions of the one or more other data values from which that data value is predicted depend upon the position within the array of data values of the data value to be predicted (the value predicted in relation to the data position within the array e.g., the block array, presents a higher probability for the context assigned to the symbol of shorter VLC code-word, Par.[0065]).  

Claim 7. (Canceled)  

Re Claim 8. (Currently Amended) Karczewicz and Tsukuba, the method according to claim 5, 
Karczewicz teaches, wherein the data values represent image data and the method further comprises: 
predicting the image region for an image to be encoded (context model is selected based on the position of the syntax element binIdx, Par.[0063]); and 
generating a residual image region dependent upon a difference between the predicted image region and a corresponding region of the image to be encoded (generating the residual Fig.2 element 50); 
wherein the (the array of the residual block would consequentially comprise data values of the residual image region, Fig.8 Par.[0005],[0058]).  

Re Claim 9. (Currently Amended) Karczewicz and Tsukuba, the method according to claim 8, 
Karczewicz teaches, wherein the (see the frequency transform at unit 52, of the residual data blocks from subtractor 50, Fig.2, Par.[0058], or [0066]).  

Claim 10. (Canceled)  

Re Claim 11. (Currently Amended) Karczewicz and Tsukuba, the method according to claim 8, 
Karczewicz teaches, wherein the (see residual coding Par.[0068], Fig.5 and the transform skip mode set by the code below 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
).  

Claims 12-17. (Canceled)  
  

Re Claim 18. (Previously Presented) Karczewicz discloses, a machine-readable non-transitory storage medium comprising  computer software which when executed by a computer causes the computer to perform a method according to claim 1 (storage unit Par.[0199]-[0200]).  

Re Claim 19. (Currently Amended) This claim represents the apparatus implementing each and every step, in the same order of the method claim 1, hence it is rejected under the same evidentiary premises mutatis mutandis.

Claims 20-42. (Canceled)  
  
Re Claim 43. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 1, hence it is rejected on the same evidence mutatis mutandis.  

Claim 44. (Canceled)  

Re Claim 45. (Previously Presented) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 3, hence it is rejected on the same evidence mutatis mutandis.  

Re Claim 46. (Previously Presented) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 4, hence it is rejected on the same evidence mutatis mutandis.  

Re Claim 47. (Previously Presented) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 5, hence it is rejected on the same evidence mutatis mutandis.  

Re Claim 48. (Previously Presented) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 6, hence it is rejected on the same evidence mutatis mutandis.  

Re Claim 49. (Previously Presented) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 8, where the “combining the predicted image region and the residual image region.”, is taught by Karczewicz at (decoder of Fig.3, summer element 80, Par.[0157]) hence it is rejected on the same evidence mutatis mutandis.  

Re Claim 50. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 8, where the “data values comprises data values of a frequency transformed representation of the residual image region.”, is taught by Karczewicz at (decoder 30 of Fig.3, by the inverse transform and residual blocks generation at unit 78, Par.[0157]) hence it is rejected on the same evidence mutatis mutandis.  

Re Claim 51. (Currently Amended) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 11, hence it is rejected on the same evidence mutatis mutandis.  

Re Claim 52. (Previously Presented) This claim represents the data decoding method comprising each and element of the prediction loop of the decoding method recited at claim 18, hence it is rejected on the same evidence mutatis mutandis.  

Re Claim 53. (Currently Amended) This claim represents the data decoding apparatus comprising each and element of the prediction loop of the decoding method recited at claim 43, hence it is rejected on the same evidence mutatis mutandis.  

Claim 54. (Canceled) 7Application No. 16/965,510 Reply to Office Action of December 10, 2021  

Re Claim 55. (Previously Presented) Karczewicz and Tsukuba disclose an, apparatus according to claim 53
Tsukuba teaches about, a video storage, capture, transmission or reception apparatus comprising (a transmission/reception apparatus Fig.62 Par.[0119] and Appendix 1).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/